Citation Nr: 0924859	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-14 109	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from February to June 1980, 
and August 1988 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO, in part, 
awarded service connection for migraine headaches; an initial 
noncompensable evaluation was assigned, effective July 1, 
2004, the date following the Veteran's separation from 
military service.  The Veteran timely appealed the RO's April 
2005 rating action to the Board.  

In rating actions, dated in January 2007 and December 2008, 
the RO assigned 10 and 30 percent disability evaluations to 
the service-connected migraine headaches, effective July 1, 
2004 and July 28, 2006, respectively.  As a result of these 
actions, the Board has framed the issue on appeal as that 
reflected on the title page. 


FINDINGS OF FACT

1.  The Veteran in this case had military service from 
February to June 1980, and August 1988 to June 2004.

2.  On June 12, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, through her authorized representative, Disabled 
American Veterans, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, 
through her authorized representative, Disabled American 
Veterans, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through her authorized 
representative, Disabled American Veterans, has withdrawn 
this appeal and, hence, there remains no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


